Title: To James Madison from John Bladen, 19 June 1816
From: Bladen, John
To: Madison, James


        
          
            Philadelphia Prison June 19th 1816.
          
          The Petition of John Bladen Mariner respectfully represents.
          That your petitioner sail’d as a Mariner on Board the Ship Jefferson Capt H Kennedy Master of Philadelphia for Madeira on the 19th of Septr 1815 and returned with said ship to the port of Philadelphia on the 9 feb 1816. That during his voyage on board said ship your petitioner moved by a sudden impulse of passion arising from words between him and the Capt Seized him and held him confined in his arms for the Space of five minutes. For which he has been indicted and convicted in the Circuit Court of the U.S in and for the State of Pennsylvania of an attempt to confine the master of said ship—and by that honorable Court has been sentenced to pay a

fine of Three hundred Dollars and to suffer one year’s imprisonment. Your Petitioner has now been in confinement since the 9th day of Feby 1816. Whilst your petitioner readily acknowledges, that the arm of Justice and policy should reach him in punishment for his offence, he trusts there are circumstances in his case, which will justify the exercise of the attribute of mercy wisely given to the Executive of the United States. The Act of your petitioner was not of that deliberate Kind which evinces malignity of heart & determined purpose, but was occasioned by the ebulition of intemperate passion, unfortunately too characteristic of those who follow the wayward life of the Seaman. If the object of punishment be the amendment of the Offender, and example to others in like case offending, your Petitioner respectfully represents, that he feels such a deep Sense of the impropriety of his conduct & has felt its consequences so severely, he thinks it scarce possible that he should commit a similar offence: and he would presume that his conviction and sentence will present a beacon to others warning them to avoid so dangerous a course.
          Your Petitioner therefore respectfully prays that your Excellency will be pleased to grant him a pardon, in order that he may return to a life of usefulness to himself & to Society.
          
            John Bladen
          
        
        
          We the Subscribers, believing that the above named John Bladen is fully disposed to make amends by his future life, for His conduct on board the Ship Jefferson, respectfully recommend him to the Mercy of the President of the United States.
          
            John Barker[and eleven others]
          
        
      